*586Plaintiff was injured when, while boarding up windows to make the subject premises uninhabitable and to protect it from vandalism in anticipation of demolition, he fell several feet from a ladder. Plaintiffs accident fell within the purview of section 240 (1), since the ladder supplied to plaintiff slipped out from underneath him and did not offer proper protection (see Kijak v 330 Madison Ave. Corp., 251 AD2d 152, 153 [1998]; see also Velasco v Green-Wood Cemetery, 8 AD3d 88, 89 [2004]). Moreover, plaintiff was “altering” the premises within the meaning of Labor Law § 240 (1). He was engaged in activities designed to prepare and secure the premises’ windows for demolition, thereby “making a significant physical change to the configuration or composition of the building” (Joblon v Solow, 91 NY2d 457, 465 [1998]; see Belding v Verizon N.Y., Inc., 14 NY3d 751, 752 [2010]).
The Labor Law § 241 (6) cause of action was improperly dismissed. Plaintiff was performing work on the premises as it was being prepared for demolition.
Plaintiff’s Labor Law § 200 claim was properly dismissed. The accident did not arise from a dangerous condition of the premises and the Owners did not direct or control plaintiffs work (see Campuzano v Board of Educ. of City of N.Y., 54 AD3d 268, 269 [2008]). Concur — Mazzarelli, J.E, Catterson, Renwick, Abdus-Salaam and Manzanet-Daniels, JJ.